5S,lu>i-(z_


                            JOSEPH BARNARD HINES
                            #901 768-CONNAU.v ITNIT
                            899 FM 632
                            KENEDY,TEXAS 78119


CLERK
COURT OF CRIMINAL APPEALS
P.O.BOX 12308-CAPITOL STATION
AUSTIN,TX. 78711

APRIL 30.2015


RE: WRIT OF HABEAS CORPUS IN TRIAL CAUSE N0.776435-R


CLERK,

  Im writtinq in concern of the writ in the above trial, cause that I was
inform by the district court that it was sent to vour office. I wrote a letter
to your officer conceminq this matter on Aoril 21.2015/but I didn't receive a
response.
  This request is in no attemot to rush your officer,I'm iust diligent seeking
my riqhts.so can you please inform me if vour office.has received said writ of
haheas corpus and memorandum?

  Thank you for your time in this matter.
 c.c-f.




                                                   COUOT OFCRIMINAL APPEALS


                                                   • ; AbelAeosta*Clerk .